                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                               October 30, 2019
                       IN THE UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

MAURO CASTANEDA PALACIO,                    §
TDCJ # 02271249,                            §
                                            §
         Petitioner,                        §
                                            §
VS.                                         §     CIVIL ACTION NO. 3:19-0342
                                            §
LORIE DAVIS,                                §
                                            §
      Respondent.                           §

                        MEMORANDUM OPINION AND ORDER

         Petitioner Mauro Castaneda Palacio, an inmate in the Texas Department of

Criminal Justice–Correctional Institutions Division (“TDCJ”), filed a petition for a writ

of habeas corpus under 28 U.S.C. § 2254 (Dkt 1). Based on Palacio’s certified inmate

trust fund statement (Dkt. 3), his motion for leave to proceed in forma pauperis (Dkt. 2)

will be granted. After review under Rule 4 of the Rules Governing § 2254 Cases in the

United States District Courts, and having considered the pleadings, the applicable law,

and all matters of record, the Court will dismiss this case for the reasons explained

below.

I.       BACKGROUND

         Palacio is incarcerated in TDCJ’s Wayne Scott Unit in Brazoria County. He is

serving a sentence for two 2019 convictions in the 220th District Court of Hamilton

County for online solicitation of a minor, Cases No. CR08386 & CR08387. See Dkt. 1,




1/6
at 2; Offender Information, available at https://offender.tdcj.texas.gov/Offender

Search/index.jsp (last visited Oct. 29, 2019).

       Palacio’s petition, executed on September 30, 2019, does not challenge his

conviction or sentence. Rather, he challenges a detainer against him from the United

States Marshal (Dkt. 1, at 2). He raises one ground for relief, which he articulates as

follows:

       TDCJ has placed a [d]etainer from U.S. Marshal[] that will affect my
       release. Mistakenly a detainer has been placed on me by TDCJ for
       A03CR30201SS U.S. Marshal–Houston (supervised release violation)[.]
       [H]owever, I was released by the Bureau of Prisons on 4/19/2019 for that
       violation. My federal [probation officer] already mailed me reporting
       instructions.

(Dkt. 1, at 6). Palacio’s citation to “A03CR30201SS” apparently refers to United States

of America v. Mauro Castaneda Palacio, Criminal Action No. 1:03-CR-00302-SS-1,

which is a closed criminal case against Palacio in the Western District of Texas, Austin

Division. See Dkt. 1, at 12-13.

       Palacio attaches a letter addressed to him from his federal probation officer in

Austin, dated August 6, 2019, explaining that Palacio will be placed on supervised

release after his release from TDCJ:

       On September 29, 2017[,] you were sentenced to 24 months imprisonment.
       As you know, in addition to the term of imprisonment, the court ordered
       that you be placed on supervised release for a term of 120 months.

       Upon release from TDCJ, these are your instructions:

       Within 72 hours of your release from confinement, you are instructed to
       report to the U.S. Probation Office [in Austin]. The service of your term of
       supervised release in Docket No. 1:03CR00302(01) has not yet begun.
       You will not receive credit towards your term of supervised release for any

2/6
       time you are presently serving in the confinement of the Texas Department
       of Criminal Justice. . . .

       Again, the service of your term of supervised release will not commence
       until your release from confinement. . . .

(Dkt. 1, at 13). Palacio also supplies a letter from TDCJ dated August 9, 2019, notifying

the United States Marshal that Palacio’s projected release date from TDCJ was

November 7, 2019 (Dkt. 1, at 12).

       A search for Palacio’s records in TDCJ’s publicly available online database

indicates that Palacio was denied release to discretionary mandatory supervision on

October 14, 2019, and is not set for further review at this time.            See Offender

Information,    available     at   https://offender.tdcj.texas.gov/OffenderSearch/index.jsp

(“Parole Review Information” link) (last visited Oct. 29, 2019).

       Palacio’s petition in this Court seeks relief in the form of “removal of the U.S.

Marshal’s detainer from my TDCJ file,” and states that “[h]aving a detainer is harmful”

because “it can disturb my projected release date, and is affecting my rehabilitation and

re-entry opportunities” (Dkt. 1, at 7).

II.    DISCUSSION

       This case is governed by the Anti-Terrorism and Effective Death Penalty Act (the

“AEDPA”), codified as amended at 28 U.S.C. § 2241 et seq. The AEDPA states that a

federal court shall entertain an application for habeas relief corpus on behalf of person in

state custody “only on the ground that he is in custody in violation of the Constitution or

laws or treaties of the United States.” 28 U.S.C. § 2254(a).           See also 28 U.S.C.



3/6
§ 2241(c)(3) (authorizing habeas claims for a prisoner “in custody in violation of the

Constitution or laws or treaties of the United States”).

       In this case, Palacio does not state a cognizable claim for habeas corpus relief

under 28 U.S.C. § 2254 because he does not claim that his state court conviction violates

federal law. See 28 U.S.C. § 2254(a). Rather, he seeks to challenge the federal detainer

against him (Dkt 1, at 2).1 Moreover, although he alleges that the federal detainer is

detrimental to his release from custody, he does not claim that the detainer violates the

Constitution or other federal law. He therefore fails to state a claim for habeas relief

under either § 2254(a) or § 2241(c)(3).

       Additionally, to the extent Palacio’s claim in his habeas petition pertained to

alleged interference with his previously scheduled release on November 7, 2019, the

claim appears moot based on TDCJ’s decision on October 14, 2019, to deny him release

to discretionary mandatory supervision.

III.   CERTIFICATE OF APPEALABILITY

       Habeas corpus actions under 28 U.S.C. § 2254 or § 2255 require a certificate of

appealability to proceed on appeal. 28 U.S.C. § 2253(c)(1); Miller-El v. Cockrell, 537

U.S. 322, 335-36 (2003). Rule 11 of the Rules Governing Section 2254 Cases requires a

district court to issue or deny a certificate of appealability when entering a final order that

is adverse to the petitioner.



1
       Although he asserts that a detainer is improper because the Bureau of Prisons “released”
him on April 19, 2019 (Dkt. 1, at 6), the documents he attaches appear to demonstrate that his
term of federal supervised release has not yet begun (id. at 13).

4/6
       A certificate of appealability will not issue unless the petitioner makes “a

substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), which

requires a petitioner to demonstrate “‘that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong.’” Tennard v. Dretke,

542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Under

the controlling standard, a petitioner must show “that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in a

different manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Miller-El, 537 U.S. at 336 (internal citation and quotation marks

omitted). Where denial of relief is based on procedural grounds, the petitioner must show

not only that “jurists of reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right,” but also that they “would find it debatable

whether the district court was correct in its procedural ruling.” Slack, 529 U.S. at 484.

       A district court may deny a certificate of appealability, sua sponte, without

requiring further briefing or argument. Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir.

2000). After careful review of the pleadings and the applicable law, the Court concludes

that reasonable jurists would not find its assessment of the claims debatable or wrong.

Because the petitioner does not allege facts showing that his claims could be resolved in a

different manner, a certificate of appealability will not issue in this case.

IV.    CONCLUSION

       Based on the foregoing, the Court ORDERS as follows:

       1.     The petition for habeas corpus under 28 U.S.C. § 2254 (Dkt. 1) filed by

5/6
             Mauro Castaneda Palacio is DISMISSED with prejudice because it fails
             to state a cognizable habeas claim.

      2.     Palacio’s motion for leave to proceed in forma pauperis (Dkt. 2) is
             GRANTED.

      3.     A certificate of appealability is DENIED.

      The Clerk will provide copies of this order to the parties.

      SIGNED at Galveston, Texas, on         October 30th            , 2019.



                                         ___________________________________
                                             JEFFREY VINCENT BROWN
                                          UNITED STATES DISTRICT JUDGE




6/6
